Citation Nr: 1117347	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1948 to October 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A note in the file indicates that the Veteran failed to appear for his Board video hearing.

This case has been advanced on the docket.


FINDING OF FACT

The Veteran has effectively lost the use of his right foot, due to service-connected disability, such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the purchase of an automobile or other conveyance and/or adaptive equipment have been met.  38 U.S.C.A. § 3901 (West 2002); 38 C.F.R. §§ 3.350(a), 3.808, 4.63 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

The Veteran asserts that he is entitled to automobile and adaptive equipment, or adaptive equipment only, primarily as a result of his service-connected bilateral talipes cavus.  The Veteran is service-connected for the following disabilities: bilateral talipes cavus (50 percent from March 11, 1991) and lumbar stenosis with arthritis and postoperative herniated nucleus pulpous (40 percent from March 11, 1991); the Veteran's combined disability evaluation for compensation purposes is 70 percent.

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a Veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

At a July 2007 VA (QTC) examination, physical examination of the right foot revealed that the Veteran had no sensation in his right foot and had no movement at the right ankle, including his toes of the right foot.  Range of motion testing revealed 0 degrees of right ankle dorsiflexion and 0 degrees of right ankle plantar flexion.  The Veteran was unable to fully bear weight on his right foot.

Following an examination of the Veteran, in an August 2008 statement a private orthopedist (D.F., MD) stated, in pertinent part, as follows:

Objective physical examination today reveals no functional activity at all of the right foot, ankle, or toes.  [The Veteran] has evidence of sensory dysfunction.  [The Veteran] has limitation of motion of the right knee and weakness.  [The Veteran] wears an upright metal brace for support and ambulation.

It is my orthopedic opinion that [the Veteran ] has a 100% impairment for disability to the right lower extremity from his present physical findings.

In his September 2009 notice of disagreement, the Veteran indicated that since February 2007 he could no longer use his right leg for driving.  After undergoing training ("left-foot adapter system"), the Veteran stated that he had passed a state driving test and received a license with restrictions "to automatic transmission and adaptive equipment required."  

Both VA and private physicians have essentially indicated that the Veteran has effectively lost the use of his right foot.  In addition to revealing ankylosis of the right ankle, the VA examiner also noted that the Veteran had severe shortening of the right plantar fascia, and also noted that the Veteran's right leg was 4 centimeters shorter than the left.  

The Board again observes that complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  In addition to the August 2008 private examiner's noting foot drop of the right foot requiring the wearing of a brace, the VA examiner also specifically indicated that the Veteran's toes of the right foot had no movement, and further stated that the Veteran had no sensation of the right foot.

Taking into consideration the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran has effectively lost the use of his right foot, due to service-connected disability, such that no effective function remains (including ambulation) other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  Such a finding has been made by both a VA and private examiner, and there appears to be no competent medical opinion to the contrary.  Therefore, the criteria for entitlement to financial assistance in the purchase of an automobile or other conveyance and/or adaptive equipment have been met.

ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only, is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


